Case 19-32938-KRH                Doc 11   Filed 06/14/19 Entered 06/14/19 15:34:57                  Desc Main
                                          Document     Page 1 of 7




                             IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

In re: Nicole Culbreth                                Case Number 19-32938-KRH
              Debtor.                                    Chapter 13

 Address: 468 Hollybrook Ridge Lane
          Richmond, VA 23223
SSN:      xxx-xx- 8956


                         AMENDED NOTICE OF MOTION
      Nicole Culbreth, (“the Debtor”), by counsel, has filed an Amended Motion to
  Extend Automatic Stay.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case.

        If you do not want the court the grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before you or your attorney must:

                ✓ File with the court, at the address shown below, a written request for a hearing [or
                  a written response pursuant to Local Bankruptcy Rule 9013-1(H)], within
                  fourteen (14) days. If you mail your request for hearing (or response) to the court
                  for filing, you must mail it early enough so the court will receive it on or before
                  the date stated above.

                         Clerk of Court
                         United States Bankruptcy Court
                         701 E. Broad Street, Room 4000
                         Richmond, VA 23219




                                                                                              Massie Law Firm, PC
                                                                        Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                    115 N. 1st Street
                                                                                              Richmond, VA 23219
                                                                                                (804) 644-4878 (T)
                                                                                                (804) 644-4874 (F)
                                                                                     jmassie@massielawfirm.com

In re: Nicole Culbreth                                                  Case Number 19-32938-KRH
            Chapter 13                                                           Debtor
Case 19-32938-KRH                 Doc 11    Filed 06/14/19 Entered 06/14/19 15:34:57                   Desc Main
                                            Document     Page 2 of 7


                         You must also mail a copy to:
                         Joseph Massie, III
                         115 N. 1st Street
                         Richmond, VA 23219-2125

                ✓ Attend a hearing to be scheduled June 19, 2019 at 12:00 pm 701 E. Broad
                  Street, Judge Huennekens’ Courtroom 5000, Richmond, VA 23219.

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.


June 6, 2019                                                 /s/: Joseph Massie, III
                                                              Joseph Massie, III
                                                              115 N. 1st Street
                                                               Richmond, VA 23219-2125
                                                              (804) 644-4878 (T)
                                                               (804) 644-4874 (F)



                                         CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing AMENDED NOTICE OF MOTION to all necessary parties.


June 6, 2019                                             RESPECTFULLY SUBMITTED

                                                             Nicole Culbreth

                                                             By: /s/: Joseph Massie, III
                                                                  Joseph Massie, III
                                                                  115 N. 1st Street
                                                                  Richmond, VA 23219-2125
                                                                  (804) 644-4878 (T)
                                                                  (804) 644-4874 (F)
                                                                                                 Massie Law Firm, PC
                                                                           Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                       115 N. 1st Street
                                                                                                 Richmond, VA 23219
                                                                                                   (804) 644-4878 (T)
                                                                                                   (804) 644-4874 (F)
                                                                                        jmassie@massielawfirm.com

In re: Nicole Culbreth                                                    Case Number 19-32938-KRH
            Chapter 13                                                             Debtor
Case 19-32938-KRH           Doc 11     Filed 06/14/19 Entered 06/14/19 15:34:57                         Desc Main
                                       Document     Page 3 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

In re: Nicole Culbreth                                Case Number 19-32938-KRH
              Debtor.                                    Chapter 13

     AMENDED MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN
                          SUPPORT THEREOF


 COMES NOW, Nicole Culbreth, (“the Debtor”), by Counsel, and offer the following in
support of her Amended Motion to Continue the Automatic Stay:

1.  On June 1, 2019, the Debtor filed in the Honorable Court a petition for relief under Chapter
   13 of Bankruptcy Code 11 USC § 362(c)(3)(B) et seq.
2. Debtor filed for bankruptcy on January 16, 2018 with case number 18-30220-KLP.
3. Case number 18-30220-KLP was dismissed on March 1, 2019.
4. Respectfully, the prior case was pending within one year of the filing of this instant case, thus
   triggering the provision of 11 U.S.C. §§ 362 (1) (3).
5. Because the instant case was filed within one (1) year of the dismissal of the prior case, the automatic
     stay will expire in the instant case on (Janaury 16, 2018 + 30 DAYS) unless the Court extends the
     automatic stay pursuant to 11 U.S.C. §362 (c)(4)(B) Pursuant to the provisions of the Bankruptcy Abuse
     Prevention and Consumer Protection Act of 2005 (“BAPCPA”), the Debtor must demonstrate to the
     Court that the second case was filed in good faith in order to obtain an extension of the automatic stay
     pursuant to 11 U.S.C. §362 (c)(4)(B).
6. July 11, 2013 case number 13-33775-KRH was filed.
7. Case number 13-33775-KRH was dismissed on June 16, 2016 and terminated September 12,
   2016.
8. In the instant case of 19-32938-KRH, Ms. Culbreth: propose a Chapter 13 Plan (the “Plan”) that
     commits all of her disposable income $700.00 per month, to paying the Trustee for a period of 60
     months. Total payments required pursuant to the Plan equal $42,000.00.
9. Priority Creditors, the Plan proposes the following:
                                                                                                  Massie Law Firm, PC
                                                                            Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                        115 N. 1st Street
                                                                                                  Richmond, VA 23219
                                                                                                    (804) 644-4878 (T)
                                                                                                    (804) 644-4874 (F)
                                                                                         jmassie@massielawfirm.com

In re: Nicole Culbreth                                                     Case Number 19-32938-KRH
            Chapter 13                                                              Debtor
Case 19-32938-KRH             Doc 11      Filed 06/14/19 Entered 06/14/19 15:34:57                         Desc Main
                                          Document     Page 4 of 7


           a. The total claim is $59,432.68 and Chapter 13 plan to pay out the priority claim to IRS in the
                amount of $ 16, 599.21.
           b. The total claim is $14,235.33 and Chapter 13 plan to pay out the priority claim to VA
                Department of Taxation in the amount of $6,878.33.
10. Other than administrative expenses, the Plan proposes the following:
       a. To pay out the secured claim to Westlake Financial Services, 2009, Lexus RX 350,
           9,800 miles in the amount of $10, 000.00 with 5.0% interest.

11. In evaluating a Debtor(s)good faith in filing bankruptcy, Courts within the Fourth Circuit are given
     broad discretion, but are directed to look to “the totality of the circumstances… on a case by case basis.”
     Deans v. O’Donnell, 692 F.2d 968, 972 (4th Cir. 1982). Among the factors to be considered are “the
     percentage of proposed repayment, the Debtor’s financial situation, the period of time the payment will
     be made, the Debtor’s employment history and prospects, the nature and amount of unsecured claims,
     the Debtor’s past bankruptcy filings, the Debtor’s honesty in present facts, and any unusual or
     exceptional problems facing the particular Debtor.” Neufeld v. Freeman, 794 F.2d 149, 152 (4th Cir.
     1986), citing Deans v. O’Donnell, 692 F2d at 972.
12. That the Debtor wish to reorganize their debts and are able to maintain the payments to the Trustee.
13. The period of time payment is to be made is reasonable and Debtor does not show any extraodinary
     living expenses. The Debtor’s expenses reflect a life-style that is moderate and basic.
14. In the instant case, the Debtor filed bankruptcy once within the past twelve months.
15. In analyzing the present situation, the Debtor possess the factors that the Court considers in determining
     whether the Debtor filed this bankruptcy in good faith.
           WHEREFORE, the Debtor respectfully request this Honorable Court to enter an Order extending
the automatic stay for the duration of the instant case as to all creditors.


June 7, 2019                                        RESPECTFULLY SUBMITTED,
                                                            Nicole Culbreth

                                            By:              /s/: Joseph Massie, III
                                                                 Joseph Massie, III
                                                                 115 N. 1st Street
                                                                                                     Massie Law Firm, PC
                                                                               Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                           115 N. 1st Street
                                                                                                     Richmond, VA 23219
                                                                                                       (804) 644-4878 (T)
                                                                                                       (804) 644-4874 (F)
                                                                                            jmassie@massielawfirm.com

In re: Nicole Culbreth                                                         Case Number 19-32938-KRH
            Chapter 13                                                                  Debtor
Case 19-32938-KRH              Doc 11   Filed 06/14/19 Entered 06/14/19 15:34:57                  Desc Main
                                        Document     Page 5 of 7


                                                     Richmond, VA 23219-2125
                                                    (804) 644-4878 (T)
                                                    (804) 644-4874 (F)
                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 7, 2019, I sent, electronically, or mailed a true and exact
copy of the foregoing Amended Motion to Extend Automatic Stay to all necessary parties.

June 7, 2019                                    RESPECTFULLY SUBMITTED
                                                      Nicole Culbreth

                                                      By /s/: Joseph Massie, III
                                                         Joseph Massie, III
                                                         115 N. 1st Street
                                                         Richmond, VA 23219-2125
                                                         (804) 644-4878 (T)
                                                         (804) 644-4874 (F)
}bk1{CreditorAdresMatrix}bk{




Capital One
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130

Carl Bates
PO Box 1819
Richmond, VA 23219

Conduent/Bofa
Attn: Claims Department
Po Box 7051
Utica, NY 13504

Department of Education/Nelnet
Attn: Claims
Po Box 82505
Lincoln, NE 68501

Dept of Taxation
                                                                                            Massie Law Firm, PC
                                                                      Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                                  115 N. 1st Street
                                                                                            Richmond, VA 23219
                                                                                              (804) 644-4878 (T)
                                                                                              (804) 644-4874 (F)
                                                                                   jmassie@massielawfirm.com

In re: Nicole Culbreth                                               Case Number 19-32938-KRH
            Chapter 13                                                        Debtor
Case 19-32938-KRH        Doc 11   Filed 06/14/19 Entered 06/14/19 15:34:57               Desc Main
                                  Document     Page 6 of 7


Office of Compliance
PO Box 27407
Richmond, VA 23261

Eastern Account System, Inc.
Attn: Bankruptcy
Po Box 837
Newtown, CT 06470

IRS
P.O. Box 7346
Philadelphia, PA 19101-7346

IRS
P.O. BOX 7346
Philadelphia, PA 19101

Mariner Finance
Attn: Bankruptcy
8211 Town Center Drive
Nottingham, MD 21236

no name on CR Liability

Office of US Trustee
701 E. Broad Street
Suite 4300
Richmond, VA 23219

Orange Lake Resorts
Attn: Bankruptcy
9271 South John Young Parkway
Orlando, FL 32819

Patrick R. Pettitt, Esq
3 Ruckman Road
Fort Monroe, VA 23651

Quality Asset Recovery
Attn: Bankruptcy

                                                                                   Massie Law Firm, PC
                                                             Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                         115 N. 1st Street
                                                                                   Richmond, VA 23219
                                                                                     (804) 644-4878 (T)
                                                                                     (804) 644-4874 (F)
                                                                          jmassie@massielawfirm.com

In re: Nicole Culbreth                                      Case Number 19-32938-KRH
            Chapter 13                                               Debtor
Case 19-32938-KRH        Doc 11   Filed 06/14/19 Entered 06/14/19 15:34:57               Desc Main
                                  Document     Page 7 of 7


Po Box 239
Gibbsboro, NJ 08026


Receivables Management Group
Attn: Bankruptcy
2901 University Ave. Suite #29
Columbus, GA 31917

US Dept of Education
Attn: Bankruptcy
Po Box 16448
Saint Paul, MN 55116

USDOE/GLELSI
Attn: Bankruptcy
Po Box 7860
Madison, WI 53707

Wells Fargo Bank
Attn: Bankruptcy
Po Box 10438
Des Moines, IA 50306

Westlake Financial Services
Attn: Bankruptcy
Po Box 76809
Los Angeles, CA 90054




                                                                                   Massie Law Firm, PC
                                                             Joseph Massie, III, Esquire (Bar No. 35472)
                                                                                         115 N. 1st Street
                                                                                   Richmond, VA 23219
                                                                                     (804) 644-4878 (T)
                                                                                     (804) 644-4874 (F)
                                                                          jmassie@massielawfirm.com

In re: Nicole Culbreth                                      Case Number 19-32938-KRH
            Chapter 13                                               Debtor
